Citation Nr: 1414172	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-11 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for type 2 diabetes mellitus.

2. Entitlement to an initial compensable rating for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1965 to April 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran's type 2 diabetes mellitus has not been treated with insulin.

2. The Veteran's retinopathy has been manifested by objective findings of corrected vision of 20/20 in each eye without impairment of field loss, pain, rest-requirements, or episodic incapacity.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for type 2 diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

2. The criteria for entitlement to an initial compensable rating for diabetic  retinopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.79, Diagnostic Codes 6099-6079 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Diabetes

The Veteran's diabetes mellitus has been rated according to the provisions provided in 38 C.F.R. §4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is assigned when insulin and a restricted diet, or oral hypoglycemic agent and restricted diet are required.  

A 40 percent rating is warranted when the disease requires the taking of insulin, a restricted diet, and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.   

A 60 percent rating requires the taking of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A total schedular (100 percent) rating for diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. §4.119, Diagnostic Code 7913. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The Veteran's diabetes mellitus is currently rated at 20 percent disabling.  To receive a higher, 40 percent rating, the evidence of record must establish that diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  The Veteran's medical records show that he had been prescribed an oral hypoglycemic agent in 2005, which he stopped taking in 2007 after an incident in which he passed out.  There is no evidence he has ever been prescribed insulin for his diabetes outside of insulin administered during a 2010 hospital admission.

The September 2010 VA examiner noted the Veteran's diabetes to be "noninsulin dependent."  A January 2011 VA treatment record describes the Veteran as "borderline diabetic" and treating with a low carbohydrate diet.  In a September 2012 statement the Veteran agreed he is managing his diabetes with exercise and diet and is not on any medication.

As the evidence is uncontroverted that the Veteran is not taking insulin for treatment of his diabetes, the Board finds that he is not entitled to a rating in excess of 20 percent under Diagnostic Code 7913.

Overall, the preponderance of the evidence is against the Veteran's claim for an increased rating for type 2 diabetes mellitus.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Retinopathy

The Veteran has a noncompensable rating for diabetic retinopathy under Diagnostic Code 6099-6006.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Diagnostic Code 6099 refers to an unlisted  disability of the eye.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

On November 10, 2008, VA amended the criteria for evaluating eye disabilities.  See 73 Fed. Reg. 66, 550 (Nov. 10, 2008).  The amendments are only effective, however, for claims filed on or after December 10, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.

VA regulations prior to December 10, 2008 provide that under 38 C.F.R. § 4.84a, Diagnostic Code 6006, retinitis, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent. 

Loss of visual acuity is rated under DCs 6061-6079.  The best distant vision obtainable after best correction by glasses will be the basis of the rating assigned.  See 38 C.F.R. § 4.75.  A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6079. 

In July 2006 the Veteran was afforded a VA eye examination.  His corrected vision was measured as 20/20.  He was noted to have background diabetic retinopathy in the right eye.

At a September 2010 VA examination the examiner found no diabetic retinopathy and 20/20 corrected vision in both eyes.

Although in a February 2010 statement the Veteran stated that he felt his vision was not 20/20, the Board puts significant probative weight on the objective VA examination findings that show the Veteran has normal corrected vision.

The evidence fails to establish that there has been active pathology or impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  Therefore, the Board finds that a compensable rating is not warranted.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for either the Veteran's diabetes mellitus or his diabetic retinopathy, but finds that his condition does not present such an exceptional disability picture that the available schedular evaluations are inadequate.  The Veteran's symptoms are contemplated in the rating assigned.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in November 2005, prior to the initial adjudication of the increased rating claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  A March 2006 letter addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in July 2006 and September 2010.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for type 2 diabetes mellitus is denied.

A compensable rating for diabetic retinopathy is denied.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


